COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Caylon Johnson v. The State of Texas

Appellate case number:    01-13-00833-CR; 01-13-00834-CR

Trial court case number: 1338720, 1338721

Trial court:              174th District Court of Harris County

       On March 10, 2015, this case was abated and remanded to the trial court to determine
whether appellant wished to prosecute these appeals and, if so, whether appellant’s retained
counsel has abandoned the appeals. On April 24, 2015, the trial court held a hearing on our
abatement order. The reporter’s record of the abatement hearing indicates that appellant and his
counsel stated on the record in open court that appellant no longer wishes to prosecute these
appeals. Accordingly, on May 5, 2015, the trial court entered its Findings of Fact and
Conclusions of Law finding that appellant no longer desires to prosecute the appeals.

        We REINSTATE these cases on the Court’s active docket. The cases will be set for
submission and considered without briefs. See TEX. R. APP. P. 38.8(b)(4) (“If the trial court has
found that the appellant no longer desires to prosecute the appeal . . . the appellate court may
consider the appeal without briefs, as justice may require.” ); see also Ayala v. State, No. 01-13-
00393-CR, 2015 WL 161788, at *1 (Tex. App.—Houston [1st Dist.] Jan. 13, 2015, no pet.);
Compian v. State, No. 01-08-00034-CR, 2010 WL 3220644, at *2 (Tex. App.—Houston [1st
Dist.] Aug. 12, 2010, no pet.).

       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually


Date: June 11, 2015